Sawyer, C. J., concurring:
When the landlord appears upon the record to have taken upon himself the defense for his own interest of an action for the recovery of land, either in his own name or in the name of the tenant, I do not see why the judgment should not be binding upon him as an instrument of evidence, or why he is not estopped as to the matters in issue and determined in the same manner and to the same extent as he would be if a defendant in the action. In such case he is not only substantially the party to the action, hut he appears so to be by the record itself. I think, however, it would be dangerous to extend the rule to cases where there is nothing in the record of the action tending to show that the landlord took the defense of the action upon himself. The parties to be estopped ought certainly to be indicated by the record itself. Any other rule would be exceedingly loose, unreliable and unsatisfactory, and would lead to great abuses. The only difficulty I have in this case is as to whether it sufficiently appears in the record in connection with the other evidence, that the landlord did assume the defense in the former action of Mahoney v. Wilson. An affidavit was filed in that action in behalf of Mann, stating that he was one of the owners of the lands occupied by the defendants, and was their landlord; that he had retained counsel to intervene and defend the suit; that there was collusion between the defendants and plaintiff; that they had neglected to notify him of service of process; that no process had been served on said Mann, or returned, but that plaintiff was about to enter judgment; that said Mann had a good defense —but, being absent, his counsel were not then able to intervene and answer; and upon such affidavit, his counsel procured a stay of proceedings to enable Mann to properly intervene. Afterward a defense was made by the same counsel who made the application for Mann, but in the names of the tenants themselves. I am inclined to think that it is sufficiently manifest from this portion of the record, supported *400as it is by the other evidence in the case, that Mann was the party in interest who made the defense for his own benefit in the name of Ms tenants, who were the formal defendants upon the record.- Regular!)7 it should appear by an order made in the case that the landlord has appeared and become party defendant, or that he has been permitted to defend the action in the name of his tenant. It is not so stated in the record, however, but I think, upon the whole, that the fact is sufficiently manifest. I therefore concur in the conclusions attained by my associates.